            Case: 3:19-cv-00760-wmc Document #: 279 Filed: 06/06/21 Page 1 of 37




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN


NATALIE JOHNSON,

                            Plaintiff,                                         ORDER
       v.
                                                                           19-cv-760-wmc
C.R. BARD INC. and
BARD PERIPHERAL VASCULAR INC.,

                            Defendants.




       Before the court is the parties’ request for ruling on objections to certain deposition

designations as to Scott Trerotola.


 DEPON-          DEF           PL OBJECTIONS                 DEF RESPONSE TO             COURT
 ENT             AFFIRM                                      OBJECTIONS                  RULING

                               Running Objection to          Bard’s response to          RESERVE as
                               Relevance & FRE 701:          Plaintiffs “Running         to any specific
                               Plaintiff objects on          Objection to Relevance &    expert opinions
                               grounds that this             RE 701”:
                                                                                         beyond the
                               testimony is not relevant     Plaintiff's running
                                                                                         scope of Dr.
                               to this case, that this       objection was over-ruled
                                                                                         Trerotola’s
                               witness has no personal       in the MDL, where the
                               knowledge that is relevant    Court stated: "The Court    personal
                               to this case, and that this   overruled a number of       knowledge,
                               is an attempt to elicit       objections to allegedly     otherwise
                               expert opinions from a        non-disclosed expert        OVERRULED
                               witness not designated as     opinions because the
                               such in violation of FRE      questions generally were
                               701. Plaintiff makes his      about the doctor's own
                               counter-designations in       practice and personal
                               the event the court           experience using IVC
                               overrules his objections.     filters -- matters the
                                                             Court regards as relevant
                                                             factual evidence rather
                                                             than expert opinion
                                                             under Rule 702."


                                                  1
Case: 3:19-cv-00760-wmc Document #: 279 Filed: 06/06/21 Page 2 of 37



                                        Furthermore, Dr.
                                        Trerotola was deposed in
                                        the MDL because of his
                                        work, over many years,
                                        with IVC filters and his
                                        studies of IVC filters,
                                        including Bard filters and
                                        because of the work he
                                        did directly with Bard as
                                        a consultant to it on IVC
                                        filters. Dr. Trerotola is
                                        the Chief or
                                        Interventional radiology
                                        at the Hospital of the
                                        University of
                                        Pennsylvania. His
                                        testimony is relevant to
                                        steps Bard took to obtain
                                        medical expert input on
                                        the design, use and
                                        warnings relating to its
                                        filters, as well as to what
                                        medical doctors utilizing
                                        filters knew at various
                                        times about filter
                                        indications and
                                        contraindications, filter
                                        retrieval and other filter
                                        related information. His
                                        testimony is based on his
                                        own personal knowledge
                                        through his experience as
                                        a medical doctor as to the
                                        indications for,
                                        complications associated
                                        with, implantation and
                                        retrieval of IVC filters.
                                        His testimony, elicited
                                        principally through
                                        questions by plaintiff’s
                                        counsel, necessarily
                                        provides information
                                        based on his expertise
                                        with IVC filters but he is
                                        not a lay witness
                                        improperly offering


                                 2
       Case: 3:19-cv-00760-wmc Document #: 279 Filed: 06/06/21 Page 3 of 37



                                                     expert opinions rather he
                                                     is a witness with fact
                                                     information relevant to
                                                     these cases.

Trerotola,   5:24-6:04
Scott
01/20/2017

Trerotola,   6:07-6:16
Scott
01/20/2017

Trerotola,   9:24-10:03    (9:25) Relevance & FRE    (9:25 – 10:03) The           OVERRULED
Scott                      701                       witness is simply
01/20/2017                 (10:01-10:03) Relevance   introducing himself and
                           & FRE 701                 describing his
                                                     background, and
                                                     completing his answer to
                                                     questions designated by
                                                     Plaintiff immediately
                                                     above. He is not giving
                                                     expert opinion testimony.

Trerotola,   16:04-16:07   (16:04-16:07) Relevance                                SUSTAIN
Scott
01/20/2017

Trerotola,   19:07-19:14   (19:07-19:14)                                          OVERRULED
Scott                      foundation, relevance &
01/20/2017                 FRE 701

Trerotola,   20:06-20:09   (20:06-20:09) Relevance   (20:06-20:14) Dr.            OVERRULED
Scott                                                Trerotola was deposed at
01/20/2017                                           the insistence of
                                                     Plaintiffs, in the MDL,
                                                     because of his work over
                                                     many years as a
                                                     consultant to Bard on its
                                                     IVC filters. This
                                                     testimony involves his
                                                     answering Plaintiff’s
                                                     counsel’s question about
                                                     the various IVC filters he
                                                     has placed. The
                                                     testimony is relevant to
                                                     his experience as a
                                                     medical doctor in the use

                                             3
       Case: 3:19-cv-00760-wmc Document #: 279 Filed: 06/06/21 Page 4 of 37



                                                     of IVC filters, and goes to
                                                     his credibility as a
                                                     witness.




Trerotola,   22:24-23:06   (22:24) Relevance         (22:24 – 23:06) Dr.           OVERRULED
Scott                      (23:01-23:06) Relevance   Trerotola was deposed at
01/20/2017                                           the insistence of
                                                     Plaintiffs, in the MDL,
                                                     because of his work over
                                                     many years as a
                                                     consultant to Bard on its
                                                     IVC filters. In this
                                                     testimony, the witness
                                                     answers a question by
                                                     Plaintiff’s counsel about
                                                     his experience and
                                                     expectations relative to
                                                     the use of IVC filters.
                                                     The testimony is relevant
                                                     to his experience as a
                                                     medical doctor in the use
                                                     of IVC filters, and goes to
                                                     his credibility as a
                                                     witness.

Trerotola,   23:14-23:22   (31:17-31:24) Relevance                                 OVERRULED
Scott
01/20/2017

Trerotola,   31:17-31:24                                                           OVERRULED
Scott                                                                              (to the extent
01/20/2017                                                                         that plaintiff’s
                                                                                   objection in
                                                                                   the previous
                                                                                   designation
                                                                                   was actually
                                                                                   intended to
                                                                                   apply to this
                                                                                   designation)




                                            4
       Case: 3:19-cv-00760-wmc Document #: 279 Filed: 06/06/21 Page 5 of 37




Trerotola,   53:23-54:12   (54:06-54:12) Relevance   (54:06-54:12) The             OVERRULED
Scott                      & FRE 701, hearsay,       testimony is relevant to
01/20/2017                 foundation                his experience as a
                                                     medical doctor in the use
                                                     of IVC filters, and goes to
                                                     his credibility as a
                                                     witness. His testimony,
                                                     elicited principally
                                                     through questions by
                                                     plaintiff’s counsel,
                                                     necessarily provides
                                                     information based on his
                                                     expertise with IVC filters
                                                     but he is not a lay witness
                                                     improperly offering
                                                     expert opinions. The
                                                     testimony is based on his
                                                     own personal knowledge.

Trerotola,   77:11-77:16   (77:11-77:16) Relevance   The Plaintiff's object was    OVERRULED
Scott                      & FRE 701, foundation     overruled in the MDL.
01/20/2017                                           The testimony was
                                                     allowed. (77:11-77:23)
                                                     The testimony is relevant
                                                     to his experience as a
                                                     medical doctor in the use
                                                     of IVC filters, and goes to
                                                     his credibility as a
                                                     witness. His testimony,
                                                     elicited principally
                                                     through questions by
                                                     plaintiff’s counsel,
                                                     necessarily provides
                                                     information based on his
                                                     expertise with IVC filters
                                                     but he is not a lay witness
                                                     improperly offering
                                                     expert opinions. The
                                                     testimony is based on his
                                                     own personal knowledge.

Trerotola,   78:08-80:10   (80:02-80:10) Relevance   (78:08-78:20) The             OVERRULED
Scott                      & FRE 701, foundation     testimony is relevant to
01/20/2017                                           his experience as a
                                                     medical doctor in the use
                                                     of IVC filters, and goes to
                                                     his credibility as a


                                            5
       Case: 3:19-cv-00760-wmc Document #: 279 Filed: 06/06/21 Page 6 of 37



                                                      witness. His testimony,
                                                      elicited principally
                                                      through questions by
                                                      plaintiff’s counsel,
                                                      necessarily provides
                                                      information based on his
                                                      expertise with IVC filters
                                                      but he is not a lay witness
                                                      improperly offering
                                                      expert opinions. The
                                                      testimony is based on his
                                                      own personal knowledge.

Trerotola,   83:16-83:18   (83:16-83:18) Relevance    (83:06-83:18) The             OVERRULED
Scott                      & FRE 701                  testimony is relevant to
01/20/2017                                            his experience as a
                                                      medical doctor in the use
                                                      of IVC filters, and goes to
                                                      his credibility as a
                                                      witness. His testimony,
                                                      elicited principally
                                                      through questions by
                                                      plaintiff’s counsel,
                                                      necessarily provides
                                                      information based on his
                                                      expertise with IVC filters
                                                      but he is not a lay witness
                                                      improperly offering
                                                      expert opinions. The
                                                      testimony is based on his
                                                      own personal knowledge.

Trerotola,   94:23-95:07   (94:23-94:24) relevance,   The Plaintiff's objection     OVERRULED
Scott                      foundation, hearsay, FRE   was overruled in the
01/20/2017                 701                        MDL. The testimony was
                                                      allowed. (94:23-94:24)
                                                      The testimony is relevant
                                                      to his experience as a
                                                      medical doctor in the use
                                                      of IVC filters, and goes to
                                                      his credibility as a
                                                      witness. His testimony,
                                                      elicited principally
                                                      through questions by
                                                      plaintiff’s counsel,
                                                      necessarily provides
                                                      information based on his


                                             6
       Case: 3:19-cv-00760-wmc Document #: 279 Filed: 06/06/21 Page 7 of 37



                                                  expertise with IVC filters
                                                  but he is not a lay witness
                                                  improperly offering
                                                  expert opinions. The
                                                  testimony is based on his
                                                  own personal knowledge.

Trerotola,   102:12-     (102:12-102:18)                                        OVERRULED
Scott        102:18      Relevance & FRE 701
01/20/2017

Trerotola,   107:02-     (102:12-102:18)                                        OVERRULED
Scott        107:08      Relevance & FRE 701
01/20/2017

Trerotola,   125:16-     (125:16-125:22)          (125:01 – 125:07) The         SUSTAIN
Scott        125:22      relevance, foundation,   testimony is relevant to
01/20/2017               hearsay, FRE 701         his experience as a
                                                  medical doctor in the use
                                                  of IVC filters, and goes to
                                                  his credibility as a
                                                  witness. His testimony,
                                                  elicited principally
                                                  through questions by
                                                  plaintiff’s counsel,
                                                  necessarily provides
                                                  information based on his
                                                  expertise with IVC filters
                                                  but he is not a lay witness
                                                  improperly offering
                                                  expert opinions. The
                                                  testimony is based on his
                                                  own personal knowledge.
                                                  (125:16-125:24) The
                                                  testimony is relevant to
                                                  his experience as a
                                                  medical doctor in the use
                                                  of IVC filters, and goes to
                                                  his credibility as a
                                                  witness. His testimony,
                                                  elicited principally
                                                  through questions by
                                                  plaintiff’s counsel,
                                                  necessarily provides
                                                  information based on his
                                                  expertise with IVC filters
                                                  but he is not a lay witness


                                            7
       Case: 3:19-cv-00760-wmc Document #: 279 Filed: 06/06/21 Page 8 of 37



                                                  improperly offering
                                                  expert opinions. The
                                                  testimony is based on his
                                                  own personal knowledge.

Trerotola,   125:24-     (125:24-126:05)          (125:16-125:24) The           SUSTAIN
Scott        126:05      relevance, foundation,   testimony is relevant to
01/20/2017               hearsay, FRE 701         his experience as a
                                                  medical doctor in the use
                                                  of IVC filters, and goes to
                                                  his credibility as a
                                                  witness. His testimony,
                                                  elicited principally
                                                  through questions by
                                                  plaintiff’s counsel,
                                                  necessarily provides
                                                  information based on his
                                                  expertise with IVC filters
                                                  but he is not a lay witness
                                                  improperly offering
                                                  expert opinions. The
                                                  testimony is based on his
                                                  own personal knowledge.
                                                  (126:01-126:15) The
                                                  testimony is relevant to
                                                  his experience as a
                                                  medical doctor in the use
                                                  of IVC filters, and goes to
                                                  his credibility as a
                                                  witness. His testimony,
                                                  elicited principally
                                                  through questions by
                                                  plaintiff’s counsel,
                                                  necessarily provides
                                                  information based on his
                                                  expertise with IVC filters
                                                  but he is not a lay witness
                                                  improperly offering
                                                  expert opinions. The
                                                  testimony is based on his
                                                  own personal knowledge.

Trerotola,   126:07-     (126:01-126:15)          (126:01-126:15) The           SUSTAIN
Scott        126:15      relevance, foundation,   testimony is relevant to
01/20/2017               hearsay, FRE 701         his experience as a
                                                  medical doctor in the use
                                                  of IVC filters, and goes to


                                            8
       Case: 3:19-cv-00760-wmc Document #: 279 Filed: 06/06/21 Page 9 of 37



                                                  his credibility as a
                                                  witness. His testimony,
                                                  elicited principally
                                                  through questions by
                                                  plaintiff’s counsel,
                                                  necessarily provides
                                                  information based on his
                                                  expertise with IVC filters
                                                  but he is not a lay witness
                                                  improperly offering
                                                  expert opinions. The
                                                  testimony is based on his
                                                  own personal knowledge.

Trerotola,   177:05-     (177:05-177:23)          The Plaintiff's object was    OVERRULED
Scott        177:23      relevance, foundation,   overruled in the MDL.
01/20/2017               hearsay, FRE 701         The testimony was
                                                  allowed. (177:05-177:23)
                                                  The testimony is relevant
                                                  to his experience as a
                                                  medical doctor in the use
                                                  of IVC filters, and goes to
                                                  his credibility as a
                                                  witness. His testimony,
                                                  elicited principally
                                                  through questions by
                                                  plaintiff’s counsel,
                                                  necessarily provides
                                                  information based on his
                                                  expertise with IVC filters
                                                  but he is not a lay witness
                                                  improperly offering
                                                  expert opinions. The
                                                  testimony is based on his
                                                  own personal knowledge.




                                            9
      Case: 3:19-cv-00760-wmc Document #: 279 Filed: 06/06/21 Page 10 of 37




Trerotola,   178:20-     (178:20-178:24)          The Plaintiff's object was    OVERRULED
Scott        179:03      relevance, foundation,   overruled in the MDL.
01/20/2017               hearsay, FRE 701,        The testimony was
                         anecdotal/relevance      allowed. (178:20-178:24)
                         (179:01-179:03)          The testimony is relevant
                         relevance, foundation,   to his experience as a
                         hearsay, FRE 701,        medical doctor in the use
                         anecdotal/relevance      of IVC filters, and goes to
                                                  his credibility as a
                                                  witness. His testimony,
                                                  elicited principally
                                                  through questions by
                                                  plaintiff’s counsel,
                                                  necessarily provides
                                                  information based on his
                                                  expertise with IVC filters
                                                  but he is not a lay witness
                                                  improperly offering
                                                  expert opinions. The
                                                  testimony is based on his
                                                  own personal knowledge.
                                                  (179:01-179:03) The
                                                  testimony is relevant to
                                                  his experience as a
                                                  medical doctor in the use
                                                  of IVC filters, and goes to
                                                  his credibility as a
                                                  witness. His testimony,
                                                  elicited principally
                                                  through questions by
                                                  plaintiff’s counsel,
                                                  necessarily provides
                                                  information based on his
                                                  expertise with IVC filters
                                                  but he is not a lay witness
                                                  improperly offering
                                                  expert opinions. The
                                                  testimony is based on his
                                                  own personal knowledge.



DEPON-       PL          DEF OBJECTIONS           PL RESPONSE TO                COURT
ENT          COUNTER                              OBJECTIONS                    RULING
             S




                                           10
      Case: 3:19-cv-00760-wmc Document #: 279 Filed: 06/06/21 Page 11 of 37




Trerotola,   8:03-9:23     This is not a proper         Plaintiff does not           OVERRULED
Scott                      counter designation. It is   understand the objection.
01/20/2017                 not necessary for            The Plaintiff is not
                           completeness. Plaintiff      making an affirmative
                           should have designated       offer of the witness’
                           the testimony                testimony. He is a
                           affirmatively.               witness called at the
                                                        insistence of Bard. The
                                                        testimony is clearly
                                                        relevant and admissible
                                                        under FRE 611. The
                                                        Plaintiff has not raised
                                                        FRE 32(6) or FRE 106 as
                                                        to optional completeness.
                                                        The testimony is properly
                                                        designated as cross or a
                                                        counter designation in
                                                        response to the testimony
                                                        offered by Bard. Plaintiff
                                                        will include the testimony
                                                        in her cross/counter to
                                                        the direct testimony
                                                        offered by Bard at trial.

Trerotola,   10:06-11:06   This is not a proper          Plaintiff does not          OVERRULED
Scott                      counter designation. It is   understand the objection.
01/20/2017                 not necessary for            The Plaintiff is not
                           completeness. Plaintiff      making an affirmative
                           should have designated       offer of the witness’
                           the testimony                testimony. He is a
                           affirmatively.               witness called at the
                                                        insistence of Bard. The
                                                        testimony is clearly
                                                        relevant and admissible
                                                        under FRE 611. The
                                                        Plaintiff has not raised
                                                        FRE 32(6) or FRE 106 as
                                                        to optional completeness.
                                                        The testimony is properly
                                                        designated as cross or a
                                                        counter designation in
                                                        response to the testimony
                                                        offered by Bard. Plaintiff
                                                        will include the testimony
                                                        in her cross/counter to




                                              11
      Case: 3:19-cv-00760-wmc Document #: 279 Filed: 06/06/21 Page 12 of 37



                                                        the direct testimony
                                                        offered by Bard at trial.




Trerotola,   12:16-12:19   Rules 601, 602, lack of       Bard has consistently       SUSTAIN
Scott        beginning     foundation. The witness      argued in support of the
01/20/2017   with ""Do""   states “I don’t think I am   admissibility of this
                           qualified to answer that     witness’ testimony that
                           question”. 12:21 – 22        he is a medical doctor
                                                        experienced in the use of
                                                        IVC filter and his
                                                        testimony specifically
                                                        addresses his work as a
                                                        consultant with and for
                                                        Bard with regard to its
                                                        IVC filters. The Plaintiff
                                                        is entitled to test the
                                                        depth of that knowledge
                                                        and to challenge his bias
                                                        and credibility. The lack
                                                        of knowledge by this
                                                        witness is relevant and
                                                        probative.

Trerotola,   12:21-12:22
Scott
01/20/2017

Trerotola,   14:01-14:03   Rules 401 and 402 not        Bard has consistently        OVERRULED
Scott                      relevant                     argued in support of the
01/20/2017                                              admissibility of this
                                                        witness’ testimony that
                                                        he is a medical doctor
                                                        experienced in the use of
                                                        IVC filter and his
                                                        testimony specifically
                                                        addresses his work as a
                                                        consultant with and for
                                                        Bard with regard to its
                                                        IVC filters. The Plaintiff
                                                        is entitled to test the
                                                        depth of that knowledge
                                                        and to challenge his bias


                                              12
      Case: 3:19-cv-00760-wmc Document #: 279 Filed: 06/06/21 Page 13 of 37



                                                       and credibility. This “fact
                                                       witness’” contacts with
                                                       Bard’s counsel before
                                                       testifying is relevant to
                                                       his bias and credibility.


Trerotola,   19:23-20:05
Scott
01/20/2017

Trerotola,   21:17-21:22
Scott
01/20/2017

Trerotola,   22:03-22:06
Scott        beginning
01/20/2017   with ""I
             speak""

Trerotola,   24:14-24:24   (24:14-24:19) Rules 601,    Bard has consistently         SUSTAIN
Scott                      602, lack of foundation.    argued in support of the
01/20/2017                                             admissibility of this
                                                       witness’ testimony that
                                                       he is a medical doctor
                                                       experienced in the use of
                                                       IVC filter and his
                                                       testimony specifically
                                                       addresses his work as a
                                                       consultant with and for
                                                       Bard with regard to its
                                                       IVC filters. The Plaintiff
                                                       is entitled to test the
                                                       depth of that knowledge
                                                       and to challenge his bias
                                                       and credibility. The
                                                       testimony is relevant and
                                                       probative.

Trerotola,   25:19-25:21   Rules 401, 402, 403.        Bard has consistently         SUSTAIN
Scott                      Irrelevant and any          argued in support of the
01/20/2017                 probative value             admissibility of this
                           outweighed by prejudicial   witness’ testimony that
                           effect. Not a counter to    he is a medical doctor
                           testimony designated.       experienced in the use of
                                                       IVC filter and his
                                                       testimony specifically


                                             13
      Case: 3:19-cv-00760-wmc Document #: 279 Filed: 06/06/21 Page 14 of 37



                                                       addresses his work as a
                                                       consultant with and for
                                                       Bard with regard to its
                                                       IVC filters. The Plaintiff
                                                       is entitled to test the
                                                       depth of that knowledge
                                                       and to challenge his bias
                                                       and credibility. The
                                                       testimony is relevant and
                                                       probative.

Trerotola,   26:01-26:03   Rules 401, 402, 403.        Bard has consistently        SUSTAIN
Scott                      Irrelevant and any          argued in support of the
01/20/2017                 probative value             admissibility of this
                           outweighed by prejudicial   witness’ testimony that
                           effect. Not a counter to    he is a medical doctor
                           testimony designated.       experienced in the use of
                                                       IVC filter and his
                                                       testimony specifically
                                                       addresses his work as a
                                                       consultant with and for
                                                       Bard with regard to its
                                                       IVC filters. The Plaintiff
                                                       is entitled to test the
                                                       depth of that knowledge
                                                       and to challenge his bias
                                                       and credibility. The
                                                       testimony is relevant and
                                                       probative.

Trerotola,   26:05-26:06   Rules 601, 602, lack of     Bard has consistently        SUSTAIN
Scott                      foundation. Rules 401,      argued in support of the
01/20/2017                 402, 403. Irrelevant and    admissibility of this
                           any probative value         witness’ testimony that
                           outweighed by prejudicial   he is a medical doctor
                           effect.                     experienced in the use of
                                                       IVC filter and his
                                                       testimony specifically
                                                       addresses his work as a
                                                       consultant with and for
                                                       Bard with regard to its
                                                       IVC filters. The Plaintiff
                                                       is entitled to test the
                                                       depth of that knowledge
                                                       and to challenge his bias
                                                       and credibility. The



                                             14
      Case: 3:19-cv-00760-wmc Document #: 279 Filed: 06/06/21 Page 15 of 37



                                                       testimony is relevant and
                                                       probative.




Trerotola,   26:13-26:22   (26:19 – 26:21) Rules       Bard has consistently        SUSTAIN
Scott                      601, 602, lack of           argued in support of the
01/20/2017                 foundation. Rules 401,      admissibility of this
                           402, 403. Irrelevant and    witness’ testimony that
                           any probative value         he is a medical doctor
                           outweighed by prejudicial   experienced in the use of
                           effect. Not a counter to    IVC filter and his
                           testimony designated        testimony specifically
                                                       addresses his work as a
                                                       consultant with and for
                                                       Bard with regard to its
                                                       IVC filters. The Plaintiff
                                                       is entitled to test the
                                                       depth of that knowledge
                                                       and to challenge his bias
                                                       and credibility. The
                                                       testimony is relevant and
                                                       probative.

Trerotola,   27:02-27:04   Rules 401, 402, 403.        Bard has consistently        SUSTAIN
Scott                      Irrelevant and any          argued in support of the
01/20/2017                 probative value             admissibility of this
                           outweighed by prejudicial   witness’ testimony that
                           effect. Not a counter to    he is a medical doctor
                           testimony designated.       experienced in the use of
                                                       IVC filter and his
                                                       testimony specifically
                                                       addresses his work as a
                                                       consultant with and for
                                                       Bard with regard to its
                                                       IVC filters. The Plaintiff
                                                       is entitled to test the
                                                       depth of that knowledge
                                                       and to challenge his bias
                                                       and credibility. The
                                                       testimony is relevant and
                                                       probative.




                                             15
      Case: 3:19-cv-00760-wmc Document #: 279 Filed: 06/06/21 Page 16 of 37




Trerotola,   27:14-27:21   Rules 401, 402, and 403     Bard has consistently         OVERRULED
Scott                      – testimony concerns        argued in support of the
01/20/2017                 what physician would        admissibility of this
                           have wanted to know /       witness’ testimony that
                           would expect a              he is a medical doctor
                           manufacturer to tell        experienced in the use of
                           him/her. Not a counter to   IVC filter and his
                           testimony designated        testimony specifically
                                                       addresses his work as a
                                                       consultant with and for
                                                       Bard with regard to its
                                                       IVC filters. The Plaintiff
                                                       is entitled to test the
                                                       depth of that knowledge
                                                       and to challenge his bias
                                                       and credibility. The
                                                       testimony is relevant and
                                                       probative.

Trerotola,   28:10-28:19   Rules 401, 402, 403.        Bard has consistently         OVERRULED
Scott                      Irrelevant and any          argued in support of the
01/20/2017                 probative value             admissibility of this
                           outweighed by prejudicial   witness’ testimony that
                           effect. Not a counter to    he is a medical doctor
                           testimony designated        experienced in the use of
                                                       IVC filter and his
                                                       testimony specifically
                                                       addresses his work as a
                                                       consultant with and for
                                                       Bard with regard to its
                                                       IVC filters. The Plaintiff
                                                       is entitled to test the
                                                       depth of that knowledge
                                                       and to challenge his bias
                                                       and credibility. The
                                                       testimony is relevant and
                                                       probative. Bard
                                                       specifically addresses this
                                                       issue at 1:17-31:24.

Trerotola,   29:23-30:03   Rules 401, 402, 403.        Bard has consistently         OVERRULED
Scott                      Irrelevant and any          argued in support of the
01/20/2017                 probative value             admissibility of this
                           outweighed by prejudicial   witness’ testimony that
                           effect. Not a counter to    he is a medical doctor
                           testimony designated.       experienced in the use of
                                                       IVC filter and his


                                             16
      Case: 3:19-cv-00760-wmc Document #: 279 Filed: 06/06/21 Page 17 of 37



                                              testimony specifically
                                              addresses his work as a
                                              consultant with and for
                                              Bard with regard to its
                                              IVC filters. The Plaintiff
                                              is entitled to test the
                                              depth of that knowledge
                                              and to challenge his bias
                                              and credibility. The
                                              testimony is relevant and
                                              probative. Bard
                                              specifically addresses this
                                              issue at 31:17-31:24.

Trerotola,   35:13-35:19
Scott
01/20/2017

Trerotola,   36:04-37:04
Scott
01/20/2017

Trerotola,   37:09-38:10
Scott
01/20/2017

Trerotola,   40:16-41:11
Scott
01/20/2017

Trerotola,   41:24-42:05
Scott
01/20/2017

Trerotola,   42:19-43:08
Scott
01/20/2017

Trerotola,   45:12-45:22
Scott
01/20/2017

Trerotola,   46:09-46:11
Scott
01/20/2017




                                       17
      Case: 3:19-cv-00760-wmc Document #: 279 Filed: 06/06/21 Page 18 of 37




Trerotola,   48:14-48:23
Scott
01/20/2017

Trerotola,   49:20-50:03
Scott
01/20/2017

Trerotola,   52:07-52:11   Rules 401, 402, 403.        Bard has consistently         OVERRULED
Scott                      Irrelevant and any          argued in support of the
01/20/2017                 probative value             admissibility of this
                           outweighed by prejudicial   witness’ testimony that
                           effect. Not a counter to    he is a medical doctor
                           testimony designated.       experienced in the use of
                                                       IVC filter and his
                                                       testimony specifically
                                                       addresses his work as a
                                                       consultant with and for
                                                       Bard with regard to its
                                                       IVC filters. The Plaintiff
                                                       is entitled to test the
                                                       depth of that knowledge
                                                       and to challenge his bias
                                                       and credibility. The
                                                       testimony is relevant and
                                                       probative. Bard
                                                       specifically addresses this
                                                       issue at 53:23-54:12.

Trerotola,   52:21-53:01
Scott
01/20/2017

Trerotola,   55:22-55:24
Scott
01/20/2017

Trerotola,   57:06-57:14
Scott
01/20/2017

Trerotola,   58:10-58:17   Rules 401, 402 and 403       Bard has consistently        OVERRULED
Scott                      not relevant and not a      argued in support of the
01/20/2017                 counter to prior            admissibility of this
                           testimony                   witness’ testimony that
                                                       he is a medical doctor
                                                       experienced in the use of


                                             18
      Case: 3:19-cv-00760-wmc Document #: 279 Filed: 06/06/21 Page 19 of 37



                                                    IVC filter and his
                                                    testimony specifically
                                                    addresses his work as a
                                                    consultant with and for
                                                    Bard with regard to its
                                                    IVC filters. The Plaintiff
                                                    is entitled to test the
                                                    depth of that knowledge
                                                    and to challenge his bias
                                                    and credibility. The
                                                    testimony is relevant and
                                                    probative. B

Trerotola,   59:09-59:17   Rules 401, 402 and 403    Bard has consistently       OVERRULED
Scott                      not relevant and not a   argued in support of the
01/20/2017                 counter to prior         admissibility of this
                           testimony                witness’ testimony that
                                                    he is a medical doctor
                                                    experienced in the use of
                                                    IVC filter and his
                                                    testimony specifically
                                                    addresses his work as a
                                                    consultant with and for
                                                    Bard with regard to its
                                                    IVC filters. The Plaintiff
                                                    is entitled to test the
                                                    depth of that knowledge
                                                    and to challenge his bias
                                                    and credibility. The
                                                    testimony is relevant and
                                                    probative.

Trerotola,   63:18-63:24
Scott
01/20/2017

Trerotola,   74:24-76:05
Scott
01/20/2017

Trerotola,   79:10-79:17
Scott
01/20/2017

Trerotola,   80:11-80:22
Scott
01/20/2017


                                           19
      Case: 3:19-cv-00760-wmc Document #: 279 Filed: 06/06/21 Page 20 of 37




Trerotola,   84:21-85:19   Rules 401 & 402 –           Bard has consistently        OVERRULED
Scott                      Irrelevant. Testimony      argued in support of the
01/20/2017                 does not involve           admissibility of this
                           filter/product at issue.   witness’ testimony that
                                                      he is a medical doctor
                                                      experienced in the use of
                                                      IVC filter and his
                                                      testimony specifically
                                                      addresses his work as a
                                                      consultant with and for
                                                      Bard with regard to its
                                                      IVC filters. The Plaintiff
                                                      is entitled to test the
                                                      depth of that knowledge
                                                      and to challenge his bias
                                                      and credibility. The
                                                      testimony is relevant and
                                                      probative. Bard
                                                      specifically references the
                                                      witness’ knowledge and
                                                      use of the G2 filter at
                                                      53:23-54:12, 95:18-
                                                      95:19, 125:16-126:05,
                                                      177:05-177:23.

Trerotola,   86:09-86:24   Rules 401 & 402 –           Bard has consistently        OVERRULED
Scott                      Irrelevant. Testimony      argued in support of the
01/20/2017                 does not involve           admissibility of this
                           filter/product at issue.   witness’ testimony that
                                                      he is a medical doctor
                                                      experienced in the use of
                                                      IVC filter and his
                                                      testimony specifically
                                                      addresses his work as a
                                                      consultant with and for
                                                      Bard with regard to its
                                                      IVC filters. The Plaintiff
                                                      is entitled to test the
                                                      depth of that knowledge
                                                      and to challenge his bias
                                                      and credibility. The
                                                      testimony is relevant and
                                                      probative.




                                               20
      Case: 3:19-cv-00760-wmc Document #: 279 Filed: 06/06/21 Page 21 of 37




Trerotola,   87:04-87:06   Rules 401 & 402 –           Bard has consistently       OVERRULED
Scott                      Irrelevant. Testimony      argued in support of the
01/20/2017                 does not involve           admissibility of this
                           filter/product at issue.   witness’ testimony that
                                                      he is a medical doctor
                                                      experienced in the use of
                                                      IVC filter and his
                                                      testimony specifically
                                                      addresses his work as a
                                                      consultant with and for
                                                      Bard with regard to its
                                                      IVC filters. The Plaintiff
                                                      is entitled to test the
                                                      depth of that knowledge
                                                      and to challenge his bias
                                                      and credibility. The
                                                      testimony is relevant and
                                                      probative.

Trerotola,   87:14-88:06   Rules 401 & 402 –          Bard has consistently        OVERRULED
Scott                      Irrelevant. Testimony      argued in support of the
01/20/2017                 does not involve           admissibility of this
                           filter/product at issue.   witness’ testimony that
                                                      he is a medical doctor
                                                      experienced in the use of
                                                      IVC filter and his
                                                      testimony specifically
                                                      addresses his work as a
                                                      consultant with and for
                                                      Bard with regard to its
                                                      IVC filters. The Plaintiff
                                                      is entitled to test the
                                                      depth of that knowledge
                                                      and to challenge his bias
                                                      and credibility. The
                                                      testimony is relevant and
                                                      probative.

Trerotola,   92:01-92:12   Rules 401 & 402 –           Bard has consistently       OVERRULED
Scott                      Irrelevant. Testimony      argued in support of the
01/20/2017                 does not involve           admissibility of this
                           filter/product at issue.   witness’ testimony that
                                                      he is a medical doctor
                                                      experienced in the use of
                                                      IVC filter and his
                                                      testimony specifically
                                                      addresses his work as a


                                               21
      Case: 3:19-cv-00760-wmc Document #: 279 Filed: 06/06/21 Page 22 of 37



                                                      consultant with and for
                                                      Bard with regard to its
                                                      IVC filters. The Plaintiff
                                                      is entitled to test the
                                                      depth of that knowledge
                                                      and to challenge his bias
                                                      and credibility. The
                                                      testimony is relevant and
                                                      probative.

Trerotola,   92:17-93:03   Rules 401 & 402 –           Bard has consistently       OVERRULED
Scott                      Irrelevant. Testimony      argued in support of the
01/20/2017                 does not involve           admissibility of this
                           filter/product at issue.   witness’ testimony that
                                                      he is a medical doctor
                                                      experienced in the use of
                                                      IVC filter and his
                                                      testimony specifically
                                                      addresses his work as a
                                                      consultant with and for
                                                      Bard with regard to its
                                                      IVC filters. The Plaintiff
                                                      is entitled to test the
                                                      depth of that knowledge
                                                      and to challenge his bias
                                                      and credibility. The
                                                      testimony is relevant and
                                                      probative.

Trerotola,   93:08-93:11   Rules 401 & 402 –           Bard has consistently       OVERRULED
Scott                      Irrelevant. Testimony      argued in support of the
01/20/2017                 does not involve           admissibility of this
                           filter/product at issue.   witness’ testimony that
                                                      he is a medical doctor
                                                      experienced in the use of
                                                      IVC filter and his
                                                      testimony specifically
                                                      addresses his work as a
                                                      consultant with and for
                                                      Bard with regard to its
                                                      IVC filters. The Plaintiff
                                                      is entitled to test the
                                                      depth of that knowledge
                                                      and to challenge his bias
                                                      and credibility. The
                                                      testimony is relevant and
                                                      probative. Bard


                                               22
      Case: 3:19-cv-00760-wmc Document #: 279 Filed: 06/06/21 Page 23 of 37



                                                     specifically references the
                                                     witness’ knowledge and
                                                     use of the Recovery filter
                                                     at 53:23-54:12, 125:16-
                                                     126:05.



Trerotola,   98:16-99:07
Scott
01/20/2017

Trerotola,   99:15-99:21
Scott
01/20/2017

Trerotola,   103:18-
Scott        104:03
01/20/2017

Trerotola,   105:12-
Scott        105:17
01/20/2017

Trerotola,   107:13-
Scott        108:02
01/20/2017

Trerotola,   108:10-
Scott        108:12
01/20/2017

Trerotola,   108:18-
Scott        108:23
01/20/2017

Trerotola,   121:20-       Rules 601, 602, lack of    Bard has consistently        SUSTAIN
Scott        122:04        foundation.               argued in support of the
01/20/2017                                           admissibility of this
                                                     witness’ testimony that
                                                     he is a medical doctor
                                                     experienced in the use of
                                                     IVC filter and his
                                                     testimony specifically
                                                     addresses his work as a
                                                     consultant with and for
                                                     Bard with regard to its
                                                     IVC filters. The Plaintiff

                                             23
      Case: 3:19-cv-00760-wmc Document #: 279 Filed: 06/06/21 Page 24 of 37



                                                      is entitled to test the
                                                      depth of that knowledge
                                                      and to challenge his bias
                                                      and credibility. The
                                                      testimony is relevant and
                                                      probative.
                                                      The Federal Rules of
                                                      Evidence do not prohibit
                                                      a party from questioning
                                                      witnesses about
                                                      admissible documents the
                                                      witness does not recall
                                                      having seen before.
                                                      “Personal knowledge of a
                                                      fact ‘is not an absolute’ to
                                                      Rule 602's foundational
                                                      requirement . . . .”,
                                                      United States v. Cuti,
                                                      702 F.3d. 453, 459 (2nd
                                                      Cir. 2013). . “What if
                                                      you had known “
                                                      questions are acceptable.
                                                      Id., 459 (2nd Cir. 2013).

Trerotola,   123:18-
Scott        123:21
01/20/2017   beginning
             with ""You""

Trerotola,   124:07-        Rules 401, 402 and 403.   Bard has consistently          OVERRULED
Scott        124:17         Not relevant              argued in support of the
01/20/2017                                            admissibility of this
                                                      witness’ testimony that
                                                      he is a medical doctor
                                                      experienced in the use of
                                                      IVC filter and his
                                                      testimony specifically
                                                      addresses his work as a
                                                      consultant with and for
                                                      Bard with regard to its
                                                      IVC filters. The Plaintiff
                                                      is entitled to test the
                                                      depth of that knowledge
                                                      and to challenge his bias
                                                      and credibility. The
                                                      testimony is relevant and
                                                      probative. The testimony

                                             24
      Case: 3:19-cv-00760-wmc Document #: 279 Filed: 06/06/21 Page 25 of 37



                                                     is very relevant to the
                                                     failure to warn issues and
                                                     Bard negligence.




Trerotola,   133:05-
Scott        133:13
01/20/2017

Trerotola,   134:24-
Scott        135:11
01/20/2017

Trerotola,   137:04-     Rules 401 & 402 –           Bard has consistently         OVERRULED
Scott        137:11      Irrelevant. Testimony       argued in support of the
01/20/2017               does not involve            admissibility of this
                         filter/product at issue.    witness’ testimony that
                                                     he is a medical doctor
                                                     experienced in the use of
                                                     IVC filter and his
                                                     testimony specifically
                                                     addresses his work as a
                                                     consultant with and for
                                                     Bard with regard to its
                                                     IVC filters. The Plaintiff
                                                     is entitled to test the
                                                     depth of that knowledge
                                                     and to challenge his bias
                                                     and credibility. The
                                                     testimony is relevant and
                                                     probative. Bard
                                                     specifically references the
                                                     witness’ knowledge and
                                                     use of the Recovery filter
                                                     at 53:23-54:12, 125:16-
                                                     126:05

Trerotola,   138:07-     Rules 401, 402, 403.         Bard has consistently        OVERRULED
Scott        138:10      Irrelevant and any          argued in support of the
01/20/2017               probative value             admissibility of this
                         outweighed by prejudicial   witness’ testimony that
                         effect. Not a counter to    he is a medical doctor
                         testimony designated.       experienced in the use of
                                                     IVC filter and his
                                                     testimony specifically


                                             25
      Case: 3:19-cv-00760-wmc Document #: 279 Filed: 06/06/21 Page 26 of 37



                                                     addresses his work as a
                                                     consultant with and for
                                                     Bard with regard to its
                                                     IVC filters. The Plaintiff
                                                     is entitled to test the
                                                     depth of that knowledge
                                                     and to challenge his bias
                                                     and credibility. The
                                                     testimony is relevant and
                                                     probative. Bard
                                                     specifically references the
                                                     witness’ knowledge and
                                                     use of the Recovery filter
                                                     at 53:23-54:12, 125:16-
                                                     126:05

Trerotola,   141:20-     Rules 401, 402, 403,        Bard has consistently         OVERRULED
Scott        142:22      testimony does not relate   argued in support of the
01/20/2017               to the filter at issue,     admissibility of this
                         probative value             witness’ testimony that
                         outweighed by prejudicial   he is a medical doctor
                         effect.                     experienced in the use of
                                                     IVC filter and his
                                                     testimony specifically
                                                     addresses his work as a
                                                     consultant with and for
                                                     Bard with regard to its
                                                     IVC filters. The Plaintiff
                                                     is entitled to test the
                                                     depth of that knowledge
                                                     and to challenge his bias
                                                     and credibility. The
                                                     testimony is relevant and
                                                     probative. Bard
                                                     specifically references the
                                                     witness’ knowledge and
                                                     use of the G2 filter at
                                                     53:23-54:12, 95:18-
                                                     95:19, 125:16-126:05,
                                                     177:05-177:23. The fact
                                                     his is so close to Bard
                                                     that he is privy to
                                                     information that is not
                                                     generally available to
                                                     other physicians is
                                                     relevant to his bias and
                                                     credibility and the failure

                                           26
      Case: 3:19-cv-00760-wmc Document #: 279 Filed: 06/06/21 Page 27 of 37



                                                       to warn issues. The
                                                       testimony is not unfairly
                                                       prejudicial.




Trerotola,   145:09-     Rules 601, 602, lack of        Bard has consistently        OVERRULED
Scott        145:12      foundation. Rules 401,        argued in support of the
01/20/2017               402, 403, testimony does      admissibility of this
                         not relate to the filter at   witness’ testimony that
                         issue, probative value        he is a medical doctor
                         outweighed by prejudicial     experienced in the use of
                         effect.                       IVC filter and his
                                                       testimony specifically
                                                       addresses his work as a
                                                       consultant with and for
                                                       Bard with regard to its
                                                       IVC filters. The Plaintiff
                                                       is entitled to test the
                                                       depth of that knowledge
                                                       and to challenge his bias
                                                       and credibility. The
                                                       testimony is relevant and
                                                       probative. Bard
                                                       specifically references the
                                                       witness’ knowledge and
                                                       use of the G2 filter at
                                                       53:23-54:12, 95:18-
                                                       95:19, 125:16-126:05,
                                                       177:05-177:23. The fact
                                                       his is so close to Bard
                                                       that he is privy to
                                                       information that is not
                                                       generally available to
                                                       other physicians is
                                                       relevant to his bias and
                                                       credibility and the failure
                                                       to warn issues. The
                                                       testimony is not unfairly
                                                       prejudicial.




                                            27
      Case: 3:19-cv-00760-wmc Document #: 279 Filed: 06/06/21 Page 28 of 37




Trerotola,   145:15-     Rules 601, 602, lack of        Bard has consistently        OVERRULED
Scott        145:17      foundation. Rules 401,        argued in support of the
01/20/2017               402, 403, testimony does      admissibility of this
                         not relate to the filter at   witness’ testimony that
                         issue, probative value        he is a medical doctor
                         outweighed by prejudicial     experienced in the use of
                         effect.                       IVC filter and his
                                                       testimony specifically
                                                       addresses his work as a
                                                       consultant with and for
                                                       Bard with regard to its
                                                       IVC filters. The Plaintiff
                                                       is entitled to test the
                                                       depth of that knowledge
                                                       and to challenge his bias
                                                       and credibility. The
                                                       testimony is relevant and
                                                       probative. Bard
                                                       specifically references the
                                                       witness’ knowledge and
                                                       use of the G2 filter at
                                                       53:23-54:12, 95:18-
                                                       95:19, 125:16-126:05,
                                                       177:05-177:23. The fact
                                                       his is so close to Bard
                                                       that he is privy to
                                                       information that is not
                                                       generally available to
                                                       other physicians is
                                                       relevant to his bias and
                                                       credibility and the failure
                                                       to warn issues. The
                                                       testimony is not unfairly
                                                       prejudicial.

Trerotola,   145:19-     Rules 601, 602, lack of        Bard has consistently        OVERRULED
Scott        145:24      foundation. Rules 401,        argued in support of the
01/20/2017               402, 403, testimony does      admissibility of this
                         not relate to the filter at   witness’ testimony that
                         issue, probative value        he is a medical doctor
                         outweighed by prejudicial     experienced in the use of
                         effect.                       IVC filter and his
                                                       testimony specifically
                                                       addresses his work as a
                                                       consultant with and for
                                                       Bard with regard to its
                                                       IVC filters. The Plaintiff

                                            28
      Case: 3:19-cv-00760-wmc Document #: 279 Filed: 06/06/21 Page 29 of 37



                                                     is entitled to test the
                                                     depth of that knowledge
                                                     and to challenge his bias
                                                     and credibility. The
                                                     testimony is relevant and
                                                     probative. Bard
                                                     specifically references the
                                                     witness’ knowledge and
                                                     use of the G2 filter at
                                                     53:23-54:12, 95:18-
                                                     95:19, 125:16-126:05,
                                                     177:05-177:23. The fact
                                                     his is so close to Bard
                                                     that he is privy to
                                                     information that is not
                                                     generally available to
                                                     other physicians is
                                                     relevant to his bias and
                                                     credibility and the failure
                                                     to warn issues. The
                                                     testimony is not unfairly
                                                     prejudicial.

Trerotola,   147:14-     Rules 401, 402, 403,        Bard has consistently         OVERRULED
Scott        148:06      testimony does not relate   argued in support of the
01/20/2017               to the filter at issue,     admissibility of this
                         probative value             witness’ testimony that
                         outweighed by prejudicial   he is a medical doctor
                         effect. Subject to          experienced in the use of
                         objection, Bard counters    IVC filter and his
                         148: 14 – 19                testimony specifically
                                                     addresses his work as a
                                                     consultant with and for
                                                     Bard with regard to its
                                                     IVC filters. The Plaintiff
                                                     is entitled to test the
                                                     depth of that knowledge
                                                     and to challenge his bias
                                                     and credibility. The
                                                     testimony is relevant and
                                                     probative. Bard
                                                     specifically references the
                                                     witness’ knowledge and
                                                     use of the G2 filter at
                                                     53:23-54:12, 95:18-
                                                     95:19, 125:16-126:05,
                                                     177:05-177:23. The fact

                                           29
      Case: 3:19-cv-00760-wmc Document #: 279 Filed: 06/06/21 Page 30 of 37



                                                     his is so close to Bard
                                                     that he is privy to
                                                     information that is not
                                                     generally available to
                                                     other physicians is
                                                     relevant to his bias and
                                                     credibility and the failure
                                                     to warn issues. The
                                                     testimony is not unfairly
                                                     prejudicial.

Trerotola,   153:17-     Rules 401, 402, 403,         Bard has consistently        OVERRULED
Scott        155:03      testimony does not relate   argued in support of the
01/20/2017               to the filter at issue,     admissibility of this
                         probative value             witness’ testimony that
                         outweighed by prejudicial   he is a medical doctor
                         effect. Subject to          experienced in the use of
                         objection, Bard counters    IVC filter and his
                         155:4 – 9, and 167: 15 –    testimony specifically
                         22, 168: 1 – 16.            addresses his work as a
                                                     consultant with and for
                                                     Bard with regard to its
                                                     IVC filters. The Plaintiff
                                                     is entitled to test the
                                                     depth of that knowledge
                                                     and to challenge his bias
                                                     and credibility. The
                                                     testimony is relevant and
                                                     probative. Bard
                                                     specifically references the
                                                     witness’ knowledge and
                                                     use of the G2 filter at
                                                     53:23-54:12, 95:18-
                                                     95:19, 125:16-126:05,
                                                     177:05-177:23. The fact
                                                     his is so close to Bard
                                                     that he is privy to
                                                     information that is not
                                                     generally available to
                                                     other physicians is
                                                     relevant to his bias and
                                                     credibility and the failure
                                                     to warn issues. The
                                                     testimony is not unfairly
                                                     prejudicial. The added
                                                     lines requested are not



                                           30
      Case: 3:19-cv-00760-wmc Document #: 279 Filed: 06/06/21 Page 31 of 37



                                                       proper “optional
                                                       completeness requests”




Trerotola,   157:09-
Scott        157:21
01/20/2017

Trerotola,   160:09-
Scott        161:05
01/20/2017

Trerotola,   165:07-     (165:17 – 165:20)              Plaintiff will remove        MOOT
Scott        165:16      Attorney colloquy should      165:17-165:20
01/20/2017               be withdrawn.

Trerotola,   165:21-     (165:17 – 165:20)              Plaintiff will remove        MOOT
Scott        167:14      Attorney colloquy should      165:17-165:20
01/20/2017               be withdrawn.

Trerotola,   172:13-     Rules 401, 402, the            Bard has consistently        OVERRULED
Scott        174:11      document shown to the         argued in support of the
01/20/2017               witness relates to a filter   admissibility of this
                         and/or complication mode      witness’ testimony that
                         not at issues in this case,   he is a medical doctor
                         probative value is            experienced in the use of
                         outweighed by prejudicial     IVC filter and his
                         effect. Rules 601, 602,       testimony specifically
                         lack of foundation. The       addresses his work as a
                         witness is shown a            consultant with and for
                         document he has never         Bard with regard to its
                         seen, he did not author,      IVC filters. The Plaintiff
                         he does not know the          is entitled to test the
                         author or recipient of the    depth of that knowledge
                         document and it asked to      and to challenge his bias
                         interpret what the author     and credibility. The
                         meant by the document.        testimony is relevant and
                                                       probative. Bard
                                                       specifically references the
                                                       witness’ knowledge and

                                            31
      Case: 3:19-cv-00760-wmc Document #: 279 Filed: 06/06/21 Page 32 of 37



                                                       use of the G2 filter at
                                                       53:23-54:12, 95:18-
                                                       95:19, 125:16-126:05,
                                                       177:05-177:23. In fact he
                                                       is so close to Bard that he
                                                       is privy to information
                                                       that is not generally
                                                       available to other
                                                       physicians. This inquiry
                                                       as to whether Bard shared
                                                       negative information
                                                       about it filters with him is
                                                       relevant to his bias and
                                                       credibility and the failure
                                                       to warn issues. It also
                                                       relates to Bard’s negligent
                                                       conduct. The testimony is
                                                       not unfairly prejudicial.
                                                       The Federal Rules of
                                                       Evidence do not prohibit
                                                       a party from questioning
                                                       witnesses about
                                                       admissible documents the
                                                       witness does not recall
                                                       having seen before.
                                                       “Personal knowledge of a
                                                       fact ‘is not an absolute’ to
                                                       Rule 602's foundational
                                                       requirement . . . .”,
                                                       United States v. Cuti,
                                                       702 F.3d. 453, 459 (2nd
                                                       Cir. 2013). . “What if
                                                       you had known “
                                                       questions are acceptable.
                                                       Id., 459 (2nd Cir. 2013).

Trerotola,   174:13-     Rules 401, 402, the           Bard has consistently          OVERRULED
Scott        175:13      document shown to the         argued in support of the
01/20/2017               witness relates to a filter   admissibility of this
                         and/or complication mode      witness’ testimony that
                         not at issues in this case,   he is a medical doctor
                         probative value is            experienced in the use of
                         outweighed by prejudicial     IVC filter and his
                         effect. Rules 601, 602,       testimony specifically
                         lack of foundation. The       addresses his work as a
                         witness is shown a            consultant with and for
                         document he has never         Bard with regard to its

                                            32
Case: 3:19-cv-00760-wmc Document #: 279 Filed: 06/06/21 Page 33 of 37



                   seen, he did not author,     IVC filters. The Plaintiff
                   he does not know the         is entitled to test the
                   author or recipient of the   depth of that knowledge
                   document and it asked to     and to challenge his bias
                   interpret what the author    and credibility. The
                   meant by the document.       testimony is relevant and
                                                probative. Bard
                                                specifically references the
                                                witness’ knowledge and
                                                use of the G2 filter at
                                                53:23-54:12, 95:18-
                                                95:19, 125:16-126:05,
                                                177:05-177:23. In fact he
                                                is so close to Bard that he
                                                is privy to information
                                                that is not generally
                                                available to other
                                                physicians. This inquiry
                                                as to whether Bard shared
                                                negative information
                                                about it filters with him is
                                                relevant to his bias and
                                                credibility and the failure
                                                to warn issues. It also
                                                relates to Bard’s negligent
                                                conduct. The testimony is
                                                not unfairly prejudicial.
                                                The Federal Rules of
                                                Evidence do not prohibit
                                                a party from questioning
                                                witnesses about
                                                admissible documents the
                                                witness does not recall
                                                having seen before.
                                                “Personal knowledge of a
                                                fact ‘is not an absolute’ to
                                                Rule 602's foundational
                                                requirement . . . .”,
                                                United States v. Cuti,
                                                702 F.3d. 453, 459 (2nd
                                                Cir. 2013). . “What if
                                                you had known “
                                                questions are acceptable.
                                                Id., 459 (2nd Cir. 2013).




                                     33
      Case: 3:19-cv-00760-wmc Document #: 279 Filed: 06/06/21 Page 34 of 37




Trerotola,   175:15-     Rules 401, 402, the           Bard has consistently          OVERRULED
Scott        175:24      document shown to the         argued in support of the
01/20/2017               witness relates to a filter   admissibility of this
                         and/or complication mode      witness’ testimony that
                         not at issues in this case,   he is a medical doctor
                         probative value is            experienced in the use of
                         outweighed by prejudicial     IVC filter and his
                         effect. Rules 601, 602,       testimony specifically
                         lack of foundation. The       addresses his work as a
                         witness is shown a            consultant with and for
                         document he has never         Bard with regard to its
                         seen, he did not author,      IVC filters. The Plaintiff
                         he does not know the          is entitled to test the
                         author or recipient of the    depth of that knowledge
                         document and it asked to      and to challenge his bias
                         interpret what the author     and credibility. The
                         meant by the document.        testimony is relevant and
                                                       probative. Bard
                                                       specifically references the
                                                       witness’ knowledge and
                                                       use of the G2 filter at
                                                       53:23-54:12, 95:18-
                                                       95:19, 125:16-126:05,
                                                       177:05-177:23. In fact he
                                                       is so close to Bard that he
                                                       is privy to information
                                                       that is not generally
                                                       available to other
                                                       physicians. This inquiry
                                                       as to whether Bard shared
                                                       negative information
                                                       about it filters with him is
                                                       relevant to his bias and
                                                       credibility and the failure
                                                       to warn issues. It also
                                                       relates to Bard’s negligent
                                                       conduct. The testimony is
                                                       not unfairly prejudicial.
                                                       The Federal Rules of
                                                       Evidence do not prohibit
                                                       a party from questioning
                                                       witnesses about
                                                       admissible documents the
                                                       witness does not recall
                                                       having seen before.
                                                       “Personal knowledge of a


                                            34
      Case: 3:19-cv-00760-wmc Document #: 279 Filed: 06/06/21 Page 35 of 37



                                                        fact ‘is not an absolute’ to
                                                        Rule 602's foundational
                                                        requirement . . . .”,
                                                        United States v. Cuti,
                                                        702 F.3d. 453, 459 (2nd
                                                        Cir. 2013). . “What if
                                                        you had known “
                                                        questions are acceptable.
                                                        Id., 459 (2nd Cir. 2013).


Trerotola,   203:24-
Scott        204:04
01/20/2017

Trerotola,   204:06-
Scott        204:14
01/20/2017

Trerotola,   204:16-
Scott        204:17
01/20/2017



DEPON-       DEF           PL OBJECTIONS                DEF RESPONSE TO                COURT
ENT          COUNTERS                                   OBJECTIONS                     RULING
             TO
             COUNTERS

Trerotola,   79:18-80:01    FRE 403 – this                                             OVERRULED
Scott                      testimony is in Bard’s
01/20/2017                 direct examination of this
                           from this witness and to
                           relay it would be
                           unnecessarily cumulative,
                           misleading and unfairly
                           prejudicial as it would be
                           an attempt reinforce the
                           testimony in the jurors’
                           minds.

Trerotola,   132:16-        FRE 401, 402, 403 &                                        SUSTAIN
Scott        132:22        611 – the testimony is
01/20/2017                 completely out of context
                           and is not relevant or
                           probative. The testimony
                           is confusing and likely to


                                             35
        Case: 3:19-cv-00760-wmc Document #: 279 Filed: 06/06/21 Page 36 of 37



                             mislead. The testimony
                             exceeds the scope of the
                             Plaintiff’s cross.I

 Trerotola,   137:12-         FRCP 32(6) and FRE                               OVERRULED
 Scott        137:18         106 – Optional
 01/20/2017                  completeness in fairness
                             the remainder to the line
                             of questioning should be
                             included 137:19-138:01
                             as the Plaintiff will not be
                             able to correct the
                             omission on “re-cross”.

 Trerotola,   138:11-
 Scott        138:17
 01/20/2017

 Trerotola,   148:14-         FRCP 32(6) and FRE                               OVERRULED
 Scott        148:19         106 – Optional
 01/20/2017                  completeness in fairness
                             the remainder to the line
                             of questioning should be
                             included 148:20-149:15
                             as the Plaintiff will not be
                             able to correct the
                             omission on “re-cross”.

 Trerotola,   155:04-
 Scott        155:09
 01/20/2017

 Trerotola,   167:15-
 Scott        167:22
 01/20/2017

 Trerotola,   168:01-
 Scott        168:16
 01/20/2017



      Accordingly, IT IS ORDERED that the parties’ request for rulings on objections to certain

designations is GRANTED, and the objections are sustained in part and overruled in part as

provided above.


                                                 36
 Case: 3:19-cv-00760-wmc Document #: 279 Filed: 06/06/21 Page 37 of 37




Entered this 6th day of June, 2021.

                                      BY THE COURT:

                                      /s/
                                      __________________________________
                                      WILLIAM M. CONLEY
                                      District Judge




                                      37
